UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):January 31, 2011 Altair Nanotechnologies Inc. (Exact Name of Registrant as Specified in its Charter) Canada 1-12497 33-1084375 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 204 Edison Way Reno, NV (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (801) 858-3750 N/A (Former name, former address, and formal fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c) TABLE OF CONTENTS Item 7.01Regulation FD Disclosure Item 9.01Exhibits SIGNATURES EXHIBIT INDEX EX. 99.1Press Release 2 Item 7.01 Regulation FD Disclosure. On January 31, 2011 Altair Nanotechnologies Inc. (the "Company") issued a press release announcing that the Company was notified by the Committee on Foreign Investment in the United States that it had concluded its review and identified no unresolved national security concerns with respect to the investment in the Company by Canon Investment Holdings Limited (“Canon”) pursuant to the Share Subscription Agreement dated September 20, 2010 between the Company and Canon. A copy of the press release is furnished as Exhibit 99.1 to this Current Report. The information set forth in this Item 7.01 and Exhibit 99.1 attached hereto is intended to be furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act or the Securities Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press release issued by Altair Nanotechnologies Inc. dated January 31, 2011 entitled “Altair Nanotechnologies Clears CFIUS Hurdle to Completing the Canon Investment Transaction” 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Altair Nanotechnologies Inc. Dated: January 31, 2011 By: /s/ John Fallini John Fallini, Chief Financial Officer 4
